291 F.2d 217
F. L. SHUTTLESWORTH and Charles BILLUPS, Appellants,v.Eugene Bull CONNOR, Commissioner of Public Safety,Birmingham, Alabama, et al., Appellees.
No. 18838.
United States Court of Appeals Fifth Circuit.
June 12, 1961.

Leonard W. Holt, Norfolk, Va., for appellant.
J. M. Breckenridge, James A. Simpson, Birmingham, Ala., Lange, Simpson, Robinson & Somerville, by Henry E. Simpson, Birmingham, Ala., of counsel, for appellee.
Before JONES and BROWN, Circuit Judges, and De VANTE, District Judge.
PER CURIAM.


1
The district court entered an order denying an application for a temporary injunction.  The plaintiffs have appealed from the order.  Whether or not a temporary injunction is to be granted rests largely within the discretion of the district courts.  It is not generally regarded as a matter of right.  Yakus v. United States, 321 U.S. 414, 64 S.Ct. 660, 88 L.Ed. 834; Home Decorators, Inc. v. Herfort, 5 Cir., 1950, 179 F.2d 398; Central Hanover Bank & Trust Co. v. Callaway, 5 Cir., 1943, 135 F.2d 592.  It does not appear that there has been any abuse of discretion and the order of the district court is


2
Affirmed.